Citation Nr: 1527151	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  14-00 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a rating in excess of 40 percent for a laminectomy, L5-S1, with left leg sciatica.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from January 1982 to March 1986, with 19 years of prior active duty service.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Nashville, Tennessee Department of Veterans Affairs (VA) Regional Office (RO).  


FINDING OF FACT

The Veteran's low back disability has not been manifested by ankylosis or moderately severe incomplete paralysis of the sciatic nerve, and incapacitating episodes of intervertebral disc syndrome are not shown.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 40 percent for a laminectomy, L5-S1 with left leg sciatica, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.951, 4.1, 4.7, 4.21, 4.40, 4.45, 4.71a, Codes 5237-5243, 4.124a, Code 8520 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's claim for increased rating was filed as a fully developed claim (FDC). Under this framework, a claim is submitted in a "fully developed" status, which limits the need for further development of the claim by VA. When filing an FDC, a veteran submits all evidence relevant to his or her claim, other than service treatment records and treatment records from VA medical centers, which are obtained by VA. Under certain circumstances, additional development, including obtaining additional records and providing a veteran with a VA medical examination, may still be required prior to the adjudication of the claim.  See VA Form 21-526EZ.

The FDC form included notice to the Veteran of what evidence is required for an increased rating claim and of the respective duties of the Veteran and VA for obtaining evidence.  The form notice also provided information on how VA assigns disability ratings and effective dates.  See id.  Thus, the notice that is part of the claim form submitted by the Veteran satisfies VA's duty to notify.

The Veteran's postservice VA treatment records have been secured.  The RO arranged for VA spine examinations in September 2011 and February 2013.  The Board finds these examinations to be adequate based on the information provided at the time of each examination as the VA examiners considered the Veteran's subjective history and complaints, conducted thorough examinations, and provided all findings necessary to adjudicate the claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  VA's duty to assist is met.

The Board has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.

Legal Criteria, Factual Background, and Analysis

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.   

Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disease.  38 C.F.R. § 4.45.   

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10. 

The Veteran contends that the severity of his service-connected back disability warrants a rating higher than the 40 percent currently assigned.  His back disability is rated under 38 C.F.R. § 4.71a, Code 5243, for intervertebral disc syndrome (IVDS).  IVDS can be rated under Diagnostic Code 5243 or under the general rating formula for spine disorders , so alternatively under Diagnostic Codes 5235-5242.

IVDS (preoperatively or postoperatively) is evaluated on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  38 C.F.R. § 4.71a, Code 5243. "[A]n incapacitating episode is a period of acute signs and symptoms due to [IVDS] that requires bed rest prescribed by a physician and treatment by a physician."  38 C.F.R. § 4.71a, Code 5243, Note 1.

Code 5243 provides ratings for incapacitating episodes for IVDS as follows: having a total duration of at least one week but less than two weeks during the past 12 months (10 percent); having a total duration of at least two weeks but less than four weeks during the past 12 months (20 percent); having a total duration of at least four weeks but less than six weeks during the past 12 months (40 percent); having a total duration of at least six weeks during the past 12 months (60 percent). 

The General Rating Formula regarding limitation of motion provides for a 20 percent rating for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees or the combined range of motion of the thoracolumbar spine not greater than 120 degrees or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Codes 5235-5247.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine limited to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  Id.  Fifty and 100 percent ratings are warranted for ankylosis.  Id.

As noted above, under Note (1) of the General Rating Formula, VA must consider whether combining ratings for orthopedic and neurological manifestations would result in a higher rating for the Veteran's service-connected low back disability. Neurological manifestations involving lumbar radiculopathy are generally rated under the provisions of 38 C.F.R. § 4.124a, Code 8520, for rating the sciatic nerve. 

Neurological disability is evaluated on the basis of nerve paralysis, partial paralysis, neuritis or neuralgia in proportion to the impairment of motor or sensory function.  38 C.F.R. § 4.120-4.124a.  Under Code 8520, mild incomplete paralysis of the sciatic nerve warrants a 10 percent rating; moderate incomplete paralysis warrants a 20 percent rating; moderately severe incomplete paralysis warrants a 40 percent rating; and severe incomplete paralysis warrants a 60 percent rating.  Complete paralysis of the sciatic nerve warrants an 80 percent rating, but requires that the foot dangles and drops, no active movement possible of muscles below the knee, flexion of the knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Code 8520.

On September 2011 VA examination, the Veteran reported that his laminectomy was fairly well-resolved with no pain or numbness in the sciatic nerve distribution.  He complained of only anterior thigh pain on the left, with associated numbness and weakness.  He used a cane with minimal relief.  He denied being ordered on bed rest and any bowel or bladder dysfunction.  

On physical examination, there was mild midline tenderness of the lumbar spine and paraspinal muscular tenderness without spasm on the left side of his lumbar spine.  Range of motion testing revealed forward flexion to 85 degrees, with pain, extension to 5 degrees without pain, left and right rotation to 20 degrees without significant pain, and side bend to 15 degrees, without significant pain.  Range of motion was not limited following repetitive use.  The examiner noted pain on range of motion testing and opined that it was "conceivable" that physical activity could further exacerbate his pain.

On February 2013 VA examination, intervertebral disc syndrome was diagnosed, accompanied by right and left leg pain.  The Veteran reported flare-ups with prolonged walking.  Range of motion testing revealed forward flexion to 45 degrees, with pain at 45 degrees, extension to 0 degrees with pain, right and left lateral flexion to 10 degrees, with pain at 10 degrees, and right and left lateral rotation to 10 degrees, with pain at 10 degrees.  The examiner indicated that the Veteran was unable to perform repetitive-use testing because it was "too painful for patient."  

The Veteran's functional loss included less movement than normal and pain on movement.  It did not include more movement than normal, weakened movement, excess fatigability, incoordination, impaired ability to execute skilled movements smoothly, swelling, deformity, atrophy of disuse, instability of station, disturbance of locomotion, or interference with sitting, standing, and/or weight-bearing.   Localized tenderness along the lumbar spine was noted, as was an abnormal gait.  The Veteran exhibited normal muscle strength for bilateral hip flexion, knee extension, ankle plantar flexion, ankle dorsiflexion, and great toe extension.  There was no muscle atrophy.

The Veteran's reflex and sensory examinations were normal.  He had a positive straight leg-raising test bilaterally. Radicular pain was noted on examination, with mild constant and intermittent pain of the right lower extremity and moderate constant and intermittent pain of the left lower extremity.  Mild paresthesias and/or dysesthesias and numbness were also noted.  The right side was not affected by radiculopathy while the left side was moderately affected.  No other neurologic abnormalities were noted on examination.   Although IVDS was noted, the Veteran had no incapacitating episodes over the past 12 months.  He reported occasional use of a wheelchair and walker.  Arthritis was noted on imaging studies.  The examiner determined that the Veteran's back condition impacted his ability to work in that he was restricted from heavy lifting and prolonged standing.

During the relevant time period, there was no evidence of incapacitating episodes.  On September 2011 VA examination, he denied being ordered on bed rest.  The February 2013 VA examiner noted IVDS but found no incapacitating episodes over the past 12 months.  The Board has considered the Veteran's argument that his being "bound" to his wheelchair for over 24 months should be considered incapacitating.  See December 2013 VA Form 9 substantive appeal.  However, the law is clear in defining an incapacitating episode as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Code 5243, Note 1 (emphasis added).  Accordingly, a rating in excess of 40 percent is not warranted under Code 5243.

The Board has also considered whether combining ratings for orthopedic and neurological manifestations would result in a higher rating for the Veteran's service-connected low back disability and finds that they do not.  

With respect to limitation of motion, the Board finds that a rating in excess of 40 percent is not warranted as the Veteran has not exhibited unfavorable ankylosis of the entire thoracolumbar spine.  In fact, under the current criteria, the Veteran's limited motion would not warrant a 40 percent rating as he has not exhibited forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  Based on range of motion during the September 2011 and February 2013 VA examinations, the Veteran's back disability more nearly approximates a 20 percent rating under the General Rating Formula, even with consideration of DeLuca.  

While the September 2011 VA examiner noted pain on motion, there was no additional limitation on range of motion following repetitive use testing.  Although he was unable to perform repetitive use testing during the February 2013 VA examination, the Board notes that his forward flexion was to 45 degrees, with pain at 45 degrees.  The Veteran therefore has pain-free motion until 45 degrees, which does not comport with the next higher evaluation for limitation of motion.  Additionally, while the February 2013 VA examiner found that the Veteran had less movement than normal and pain on movement, there was no evidence of more movement than normal, weakened movement, excess fatigability, incoordination, impaired ability to execute skilled movements smoothly, swelling, deformity, atrophy of disuse, instability of station, disturbance of locomotion, or interference with sitting, standing, and/or weight-bearing.  Hence, even with consideration of sections 4.40 and 4.45 and DeLuca, the record presents no basis for the assignment of a rating higher than 20 percent based on functional loss.

With respect to neurological manifestations, the Board finds that no more than a 10 percent rating would be warranted for each lower extremity for mild incomplete paralysis of the sciatic nerve at any time during the appeal.  In this regard, the preponderance of the evidence is against a finding of more than mild paresthesias, dysesthesias and numbness in each extremity.  The Veteran denied sciatic numbness in the 2011 VA examination and the 2013 examination report assessed normal strength, reflex, and sensory testing with paresthesias, dysesthesias and numbness in each extremity described as only "mild."  The examiner unequivocally responded "[n]o" to the question as to whether the Veteran dad any other signs or symptoms of radiculopathy.  In fact, the severity of the radiculopathy was assessed as "not affected" on the right and as "moderate" on the left, again indicating no more than a 20 percent rating is warranted for neurologic symptoms.  

A 20 percent rating for limitation of motion and a 20 percent rating for neurological manifestations would not exceed the 40 percent rating currently assigned.  Furthermore, the record does not include any evidence of a distinct period of time when the symptoms of the Veteran's back disability exceeded what is encompassed by the 40 percent rating assigned, and therefore a "staged" increased rating is not warranted. 

Here, the Board points out that under governing law, a disability which has been continuously rated at or above any evaluation of disability for 20 or more years for VA compensation purposes may not be reduced except upon a showing that such rating was based on fraud.  See 38 U.S.C.A. § 110 (West 2002); 38 C.F.R. § 3.951(b).  As the rating has been in effect since 1987 and there is no indication that it was procured by fraud, the 40 percent rating originally assigned under prior Code 5293 is protected and cannot be reduced.  See Murray v. Shinseki, 24 Vet. App. 420 (2011); cf. Read v. Shinseki, 651 F.3d 1296, 1301 (Fed. Cir. 2011).  The preponderance of the evidence is against this claim; therefore, the appeal in the matter must be denied.

Additional Considerations

The Board has also considered whether referral of this claim for extraschedular consideration is indicated.  There is no objective evidence or allegation suggesting that the disability picture presented by the Veteran's service-connected lumbar strain is exceptional or that schedular criteria are inadequate. The rating criteria reasonably describe and contemplate the symptoms and severity of his disability and there are no manifestations (or impairments) not contemplated by the schedular criteria.  A higher rating is available under the schedular criteria for his service-connected disability; however, as discussed above, the criteria for such ratings are not met.  There is likewise no evidence of such factors as frequent hospitalizations for the disability or related marked interference with employment.  Therefore, referral of this issue for consideration of an extraschedular rating is not necessary. Thun v. Peake, 22 Vet. App. 111 (2008). 

The matter of entitlement to a total disability based on individual unemployability rating is not raised by the record as there is no indication that the Veteran is unemployed.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

The appeal seeking a rating in excess of 40 percent for a laminectomy, L5-S1, with left leg sciatica, is denied.


____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


